PER CURIAM.
This cause coming on to be heard upon the motion of Kosbie & Bubacz, attorneys for appellant, and upon stipulation of the parties hereto, through their respective counsel, and the court being fully advised in the premises, it is hereby ordered and adjudged that the appea‘1 heretofore filed in this cause be, and the same is hereby, dismissed, without costs to any of the parties hereto. It is further ordered that the bond on appeal heretofore filed herein by the appellant be, and the same is hereby, canceled and held for naught.